             IN THE UNITED STATES DISTRICT COURT PGR THE
                    SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION


STEPHEN SHARPE,                     *
                                    *


     Plaintiff,                     *
                                    ★


             V.                     *               CV 618-015
                                    *


MASSIE MCINTYRE, et al.,            *
                                    +


     Defendants.                    *




                                ORDER




    On   January 29, 2019, the          Court   received   a   letter from

Plaintiff.    (Doc. 37.)    Thereafter, the Court reviewed the record

and discovered a mistake in the Order adopting the Report and

Recommendation.    (Order, Doc. 35.)      Magistrate Judge G. R. Smith

recommended that the case be dismissed without prejudice (Doc. 32,

at 4), however, the Order adopting that recommendation incorrectly

stated that the case was dismissed with prejudice.             Arising from

oversight, the Court now corrects the mistake under Federal Rule

of Civil Procedure 60(a).      The Court's Order (Doc. 35) is HEREBY

AMENDED to reflect that the case is DISMISSED WITHOUT PREJUDICE.

Furthermore, the Court DIRECTS the Clerk to amend the judgment

(Doc. 36) to reflect dismissal without prejudice.
ORDER ENTERED at Augusta, Georgia, this £L         day of
       , 2019.




                     J. RAN-omL HALL, CH^F JUDGE
                     UNITED/STATES DISTRICT COURT
                     iOUTiiERN DISTRICT OF GEORGIA
